EXHIBIT 10.1
 
Named Executive Officer Salary and Bonus Arrangements for 2014
 
Base Salaries
 
The base salaries for fiscal 2014 for the executive officers (the "named
executive officers") of Southern Missouri Bancorp, Inc. (the "Company") who will
be named in the compensation table that will appear in the Company's upcoming
2014 Annual Meeting proxy statement are as follows:
 
Name and Title
 
 
Base Salary
 
Greg A. Steffens
President and Chief Executive Officer, Southern Missouri Bancorp, Inc., and
Southern Bank
  $ 260,000  
Matthew T. Funke
Chief Financial Officer, Southern Missouri Bancorp, Inc., and Southern Bank
  $ 155,000  
Kimberly A. Capps
Chief Operations Officer, Southern Missouri Bancorp., Inc. and Southern Bank
  $ 140,000  
William D. Hribovsek
Chief Lending Officer, Southern Missouri Bancorp., Inc. and Southern Bank
  $ 185,000  
Lora L. Daves
Chief of Credit Administration, Southern Missouri Bancorp., Inc. and Southern
Bank
  $ 132,000  

Description of 2014 Bonus Arrangement
 
The Company does not have a formal cash bonus plan in place for named executive
officers. For fiscal 2014, fiscal 2013, and fiscal 2012, all executive officers
received cash bonuses. In determining the amount of cash bonuses to award, the
compensation committee and board of directors primarily consider the Company’s
results in comparison to business plan targets for such measures as return on
equity, earnings per share growth, net interest margin, noninterest income, and
noninterest expense, as well as accomplishment of strategic objectives such as
growth, entry to new markets, capitalization, and other factors.
 
Additional information about the 2014 bonus compensation is incorporated herein
by reference from the Company's definitive proxy statement for its Annual
Meeting of Stockholders to be held in October 2014, a copy of which will be
filed not later than 120 days after the close of the fiscal year.
 